EXHIBIT 10.3 PROMISSORY NOTE Principal Loan Date 08-24-2012 Maturity 09-01-2022 Loan No Call/Coll Account Officer DMD Initials References in the boxes above are for Lender’s use only and do not limit the applicability of this document to any particular loan or item. Any item above containing “***” has been omitted due to text length limitations. Borrower:YUMA HOSPITALITY PROPERTIES LIMITEDLender:1ST Bank Yuma PARTNERSHIP, AN ARIZONA LIMITED 2799 S. 4th Avenue PARTNERSHIP A.K.A. YUMA HOSPITALITY Yuma, AZ85364 PROPERTIES,
